Citation Nr: 1755361	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  11-22 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to service connection for cervical spine disability, claimed as secondary to lumbar spine disability.

2. Entitlement to an effective date earlier than August 27, 2008, for the grant of service connection for residuals from a herniorrhaphy (hereinafter ?hernia disability").

3. Entitlement to an initial compensable rating for hernia disability.

4. Entitlement to an effective date earlier than February 2, 2009, for the grant of service connection for lumbar spine disability.

5. Entitlement to an initial rating in excess of 40 percent for lumbar spine disability. 

6. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to October 31, 2011.

REPRESENTATION

Veteran represented by:	Karl A. Kazmierczak, Attorney


ATTORNEY FOR THE BOARD

D. Houle, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1969 to January 1972. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2009 and June 2011 rating decisions of the Foreign Case Division of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, as the Veteran resides in Germany. 

In a February 2015 decision, the Board denied the Veteran's claim of entitlement to service connection on a direct and presumptive basis for a cervical spine disability and dismissed the Veterans claim of entitlement to a rating in excess of 20 percent for an ulcer disability prior to January 26, 2010 and claim of entitlement to a rating in excess of 60 percent for pancreatic impairment with abdominal pains.  The Board remanded the claims of entitlement to service connection for a cervical spine disability secondary to a lumbar spine disability; an effective date earlier than August 27, 2008, for the grant service connection for a hernia disability; an initial compensable rating for a hernia disability; an initial rating in excess of 20 percent for a lumbar spine disability prior to February 2, 2009; a rating in excess of 40 percent for a lumbar spine disability from February 2, 2009; and a TDIU prior to October 31, 2011 for further development.  Such development has been completed and these matters are returned to the Board for further consideration.

Regarding the Veteran's claims of entitlement to an effective date earlier than August 27, 2008, for the grant of service connection for a hernia disability, entitlement to an initial rating in excess of 20 percent for a lumbar spine disability prior to February 2, 2009, and entitlement to a rating in excess in 40 percent for a lumbar spine disability from February 2, 2009, the Veteran submitted a notice of disagreement in January 2010.  In February 2015, the Board assumed jurisdiction of the claims and remanded them for issuance of a statement of the case (SOC) pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  The RO issued an SOC in May 2017, and the Veteran perfected his appeal in June 2017.  As the matters were certified to the Board in July 2017, the Board will proceed with adjudicating the claims.

The Board notes that the Veteran's claim for a lumbar spine disability was incorrectly split into two separate claims, specifically a claim for an initial disability rating in excess of 20 percent prior to February 2, 2009 and a claim for a rating in excess of 40 percent from February 2, 2009.  As properly noted in the June 2011 rating decision, the Veteran did not file his initial claim for a lumbar spine disability until February 2, 2009, through a VA Form 119.  The October 2009 rating decision mistakenly assigned an effective date of August 27, 2008, which was the date the Veteran filed claims for an increased rating for an ulcer disability and to reopen a claim for service connection for a hernia disability.  The June 2011 rating decision, however, addressed this matter and corrected the effective date to February 2, 2009.  By way of that rating decision, the Veteran's initial rating of 20 percent for a lumbar spine disability was increased to 40 percent, effective the date of his claim, February 2, 2009.  In short, there is no matter of a 20 percent evaluation prior to February 2, 2009 before the Board.  All rating code sheets since the June 2011 rating decision reflect the Veteran is service-connected for a lumbar spine disability, now at 40 percent evaluation, with an effective date of February 2, 2009.  As the Board remanded the matters in February 2015 for an SOC, and the Veteran has since perfected a substantive appeal, the Board will proceed with adjudicating the matters, however, on the basis of a claim for an earlier effective date prior to February 2, 2009, for the grant of service connection for a lumbar spine disability and a claim for an initial rating in excess of 40 percent for a lumbar spine disability, as reflected on the title page.
Additionally, in its February 2015 decision, the Board noted that the most recent rating code sheet did not reflect an award of special monthly compensation (SMC) despite the concurrent 100 percent and 60 percent ratings for the Veteran's service-connected adjustment disorder and pancreatic impairment, as of October 31, 2011.  This matter was referred to the Agency of Original Jurisdiction (AOJ) to apply the additional award.  Since its February 2015 decision, the Board notes that a May 2017 rating decision addressed the fact that the August 2013 rating decision's failure to address SMC based on housebound status was a clear and unmistakable error (CUE), thus granting entitlement to SMC based on housebound criteria from October 31, 2011.

Finally, the Board's February 2015 decision referred the issue of whether there was a CUE in an October 1972 rating decision that assigned an initial 20 percent rating for a duodenal ulcer, which was raised by the record in a February 2010 statement.  The Board notes that since its February 2015 decision, the AOJ has issued a May 2017 rating decision, finding that there was no CUE with regard to this matter. 

The issues of entitlement to an effective date earlier than August 27, 2008, for the grant of service connection for a hernia disability and entitlement to an effective date earlier than February 2, 2009, for the grant of service connection for a lumbar spine disability are addressed in the decision below.  The remaining issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

FINDINGS OF FACT

1. The Veteran filed a claim seeking entitlement to service connection for a hernia disability on January 24, 1972; the claim was denied in an October 1972 rating decision on the basis of incomplete service treatment records (STRs), and the Veteran did not appeal the rating action. 

2. The Veteran filed an application to reopen his claim seeking entitlement to service connection for a hernia disability in August 2008, which was granted in an October 2009 rating decision on the basis of STRs which had not been associated with the claims file at the time of the October 1972 rating decision. 

3. The Veteran first filed a claim seeking entitlement to service connection for a lumbar spine disability on February 2, 2009, for which service connection was ultimately granted.

4. Prior to February 2, 2009, there was no formal claim, informal claim, or written intent to file a claim for service connection for a lumbar spine disability.


CONCLUSIONS OF LAW

1. The criteria for an effective date of January 24, 1972 for the grant of service connection for hernia disability have been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.156, 3.400 (2017). 

2. The criteria for an effective date earlier than February 2, 2009, for the grant of service connection for a lumbar spine disability have not been met.  38 U.S.C. §§ 5110 (2012); 38 C.F.R. 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA provided the Veteran with 38 U.S.C. § 5103(a)-compliant notice in September 2008 and February 2009. 

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file.  The evidence of record includes VA and private medical records and statements from the Veteran.  The January 2009 VA examination report reflects that the examiner reviewed the Veteran's pertinent medical history, documented his current complaints, and rendered findings and diagnoses consistent with the remainder of the evidence of record, and therefore, the examination is adequate for adjudication purposes in terms of addressing the applicable rating criteria.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In a February 2015 decision, the Board remanded the claims of entitlement to service connection for a cervical spine disability, secondary to a lumbar spine disability; an effective date earlier than August 27, 2008, for the grant service connection for a hernia disability; an initial compensable rating for a hernia disability; an effective date earlier than August 27, 2008, for the grant of service connection for lumbar spine disability; an initial rating in excess of 40 percent for a lumbar spine disability; and a TDIU prior to October 31, 2011 for additional development.  Pursuant to the Board's remand, the AOJ provided VCAA notice to the Veteran regarding the Veteran's cervical spine disability; obtained a medical opinion regarding his cervical spine disability; issued an SOC with regard to the Veteran's claims for an earlier effective date for the grant of service connection for a hernia disability, an earlier effective date for the grant of service connection for a lumbar spine disability, and an increased initial rating for a lumbar spine disability; and issued a supplemental statement of the case (SSOC).  Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's remand.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claims based on the evidence that is of record.

The Board notes that neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claims decided herein that has not yet been obtained.  The Board thus concludes that there are no additional records outstanding with respect to these claims.  Consequently, the duty to notify and assist has been satisfied as to the claims now being finally decided on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Entitlement to an Earlier Effective Date

A.  Legal Criteria

Generally, the effective date for a grant of service connection is the date of receipt of the claim or date entitlement arose, whichever is later.  38 U.S.C. § 5110(a) (2012); 38 C.F.R. § 3.400 (2017). 

The effective date of a rating and award of compensation on an original claim for compensation will be the day following separation from active duty service or date entitlement arose if the claim is received within one year after separation from service.  Otherwise, the effective date will be the date of receipt of the claim or date entitlement arose, whichever is later.  38 U.S.C. § 5110(a)-(b)(1) (2012); 38 C.F.R. § 3.400(b)(2) (2017). 

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2017).  Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, a duly authorized representative, or a person acting as next friend who is not sui juris may be considered an informal claim.  38 C.F.R. § 3.155 (2017).

VA is required to identify and act on informal claims for benefits.  38 U.S.C. § 5110 (b)(3) (2012); 38 C.F.R. §§ 3.1(p), 3.155(a) (2017); Servello v. Derwinski, 3 Vet. App. 196 (1992).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.

For reopened claims, the effective date is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(r) (2017).  Where the new and material evidence that reopened the claim consists of service department records (since it is considered these records were lost or misplaced), the effective date is to agree with the evaluation or date of receipt of the claim on which the prior evaluation was made, whichever is later, subject to rules on original claims filed within one year after separation from service.  38 C.F.R. § 3.400(q)(2) (2017).

38 C.F.R. § 3.156(c) and § 3.400(q)(2) establish an exception to the general effective date rule in § 3.400 which provides that the effective date of an award of benefits will be the date of claim or the date entitlement arose, whichever is later. The exception applies when VA receives official service department records that were unavailable at the time that VA previously decided a claim for benefit and those records lead VA to award a benefit that was not granted in the previous decision.  Under this exception, the effective date of such an award may relate back to the decision of the original claim or date entitlement arose, whichever is later, even though the decision on that claim may be final under § 3.104.

38 C.F.R. § 3.156(c) provides that notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section.  An award made based all or in part on the records identified by paragraph (c)(1) of this section is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim.  38 C.F.R. § 3.156(c)(i)(3).

B.  Factual Background and Analysis

1.  Hernia Disability

The Veteran asserts that he should be assigned an effective date earlier than August 27, 2008, for the grant of service connection for a hernia disability.  Specifically, the Veteran claims that he was originally denied service connection for his hernia disability in October 1972 because his rating decision was based on incomplete STRs, which were later associated with his claims file and relied upon as evidence to grant service connection in October 2009.

Turning to the evidence of record, the Veteran's STRs from January 6, 1969 to January 14, 1972 show the Veteran entered service with a small umbilical hernia in January 1969.  In February 1969, he was hospitalized because his hernia had grown large and painful.  During hospitalization, the Veteran underwent an umbilical hernia repair and a left inguinal hernia repair.  A clinical record dated May 1, 1971 notes a left inguinal hernia repair in 1967, prior to service.

The Veteran's claim of entitlement to service connection for a hernia disability was received on January 24, 1972.  An October 1972 rating decision denied service connection based on incomplete STRs, and the Veteran did not appeal the decision.
 
In August 2008, the Veteran filed an application to reopen his claim of entitlement to service connection for a hernia disability. 

The Veteran underwent a VA examination in January 2009.  He reported complaints of vague aches and pains in the left inguinal region, as well as pain on the umbilicus.  The Veteran reported he underwent additional surgeries for his hernias in 1976 and 1997.  The examiner stated the Veteran's hernia scars were barely visible and found no tenderness over the Veteran's abdominal and inguinal or umbilical hernia repair areas.

In an October 2009 rating decision, the RO reopened the Veteran's claim and granted service connection for a hernia disability, assigning a noncompensable evaluation from August 27, 2008, the date of receipt of the Veteran's application to reopen his claim for service connection for a hernia disability.  The RO based its decision on the Veteran's STRs and the results of his January 2009 VA examination.  The RO stated that despite the May 1, 1971 clinical record in the Veteran's STRs noting a hernia repair in 1967, no record of surgery proceeding service was found, therefore, the Veteran was presumed to have been sound upon entering military service.  The RO found that the Veteran's hernia, which existed prior to military service, was permanently worsened as a result of service, therefore, service connection for the Veteran's hernia disability was granted.

Upon review of the record, the Board finds that entitlement to an effective date earlier than August 27, 2008, for the grant of service connection for a hernia disability is warranted.

The Veteran's original claim for service connection for a hernia disability was received on January 24, 1972, just a few weeks after separation from service.  The October 1972 rating decision denying service connection specifically cited to incomplete STRs.  Upon receipt of his application to reopen his claim for service connection for a hernia disability in August 27, 2008, the RO, now in receipt of a complete set of STRs from January 6, 1969 to January 14, 1972, granted service connection.

Under 38 C.F.R. § 3.156(c), where new and material evidence consists of, in part, additional service medical records received before or after a decision has become final, the former decision is to be reconsidered by the adjudicating agency of original jurisdiction.  In this case, upon review of the Veteran's STRs from January 6, 1969 to January 14, 1972, the RO issued a rating decision granting the Veteran service connection for a hernia disability, effective from August 27, 2008, the date the RO received the Veteran's application to reopen the previously denied January 24, 1972 claim of entitlement to service connection for a hernia disability. 

In a May 2017 SOC, the RO stated that the October 1972 rating decision was final, as the Veteran did not appeal that decision within one year, thus, there was no CUE in the October 1972 rating decision.  Additionally, the SOC cites to the Board's February 2015 decision which determined that a CUE motion, as it pertains to the October 1972 denial of service connection for a hernia disability, is moot.  As previously stated in its February 2015 decision, the Board emphasizes that while a CUE motion is, in fact, moot in this instance, it is not due to the October 1972 rating decision being final, but rather the contrary; that the October 1972 rating decision is not final due to an exception to new and material evidence under 38 C.F.R. § 3.156(c)(3).  While the Veteran's STRs were not completely available at the time of the October 1972 rating decision, but were since located and relied upon to substantiate the grant of service connection in the October 2009 rating decision, under this exception, the effective date of the award is the date entitlement arose or the date VA received the previously denied claim, specifically, January 24, 1972.
 
The Board concludes that the criteria for entitlement to an effective date of January 24, 19762, for the grant of service connection for a hernia disability have been met.  The Veteran's initial claim of entitlement to service connection for a hernia disability was reopened on the basis of STRs that were not of record at the time of the RO's initial decision, which in part, led to the Veteran being afforded a VA examination in February 2009.  These records were also considered in the January 2009 VA examination report. 

The Board, therefore, concludes that an effective date for the grant of service connection for a hernia disability that corresponds to the date of receipt of that initial claim, January 24, 1972, is warranted.  

2.  Lumbar Spine Disability

The Veteran asserts that he should be assigned an effective date earlier than February 2, 2009, for the grant of service connection for a lumbar spine disability. 

Through a February 2, 2009 VA Form 119, the Veteran indicated he wished to make a claim for service connection for a back disability.
  
The Veteran was provided VCCA notice on February 12, 2009, upon which he was asked to submit evidence in support of his claim.  The Veteran submitted an August 2009 examination report from private physician Dr. A. K. diagnosing the Veteran with osteoarthritis of the lumbar spine with multiple disc bulging.  The Veteran did not indicate the existence of any earlier VA or private treatment records. 
 
In an October 2009 rating decision, the RO granted service connection for a lumbar spine disability with an evaluation of 20 percent effective August 27, 2008.  

In a June 2011 rating decision, as the Veteran's August 2009 private treatment records revealed that forward flexion in his lumbar spine was limited to 30 degrees, the RO assigned an initial evaluation of 40 percent due to the previous rating error in the October 2009 rating decision.  Additionally, the RO corrected the effective date from August 27, 2008 to February 2, 2009, the date of the Veteran's report of contact via a VA Form 119 indicating his desire to file a claim for his lumbar spine disability.

Upon review of the record, the Board finds that entitlement to an effective date earlier than February 2, 2009, for the grant of service connection for a lumbar spine disability is not warranted.

The Veteran was granted entitlement to service connection for a lumbar spine disability effective the date his claim was received by VA, February 2, 2009, which was more than one year following the date of the Veteran's separation from service. There was no formal claim, informal claim, or written intent to file a claim for a lumbar spine disability prior to that date. 

The Board has carefully considered the Veteran's statements in support of the claim. However, the evidence provides no legal basis for an earlier effective date.  While the Veteran was asked to provide evidence of a lumbar spine disability in February 2009, the only evidence submitted on his behalf in response to this request was an August 2009 private medical examination report which diagnosed the Veteran's lumbar spine disability.  The Veteran did not indicate to VA, nor did he provide to VA, post-service evidence of treatment for a lumbar spine disability prior to February 2, 2009.  The evidence, therefore, does not show a diagnosis of a lumbar spine disability prior to February 2, 2009.

The governing regulations dictate that the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is the later, and the Board is bound by that authority.  38 U.S.C. § 5110a (2012); 38 C.F.R. § 3.400 (2017). Under the facts of the case, the effective date of service connection for a lumbar spine disability can be no earlier than February 2, 2009, the date the Veteran's claim was received by VA.  Id.  

As there is no legal basis for assignment of any earlier effective date, and because the preponderance of the evidence is against the claim for any earlier effective date, the Board finds that the claim of entitlement to an effective date earlier than February 2, 2009, for the grant of service connection for a lumbar spine disability must be denied.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49   (1990).


ORDER

An effective date of January 24, 1972, for the grant of service connection for hernia disability is granted.

An effective date earlier than February 2, 2009, for the grant of service connection for lumbar spine disability is denied.


REMAND

The Board finds that additional development is required before the remaining claims on appeal are decided.

Entitlement to an Initial Compensable Rating for a Hernia Disability

As an effective date of January 24, 1972 has been granted for service connection for a hernia disability, the Board finds it appropriate that the AOJ should have the first opportunity to assign the initial evaluation from 1972 based on this award.

Cervical Spine Disability

Pursuant to the Board's February 2015 remand, as the Veteran resides in Germany where it would be difficult for him to report for a VA examination, a Disability Benefits Questionnaire medical opinion was obtained by an appropriate medical examiner regarding whether the Veteran's current cervical spine disability was caused or aggravated by his service-connected lumbar spine disability.  The examiner opined that it is less likely than not that the Veteran's cervical spine arthritis is caused or aggravated by his service-connected lumbar spine osteoarthritis.  The VA examiner stated that the cervical spine is a separate anatomical area from the lumbar spine and that degenerative change is common for many adults over the age of 30. 

The Board finds that the examiner's opinion is inadequate due to an insufficient rationale.  The examiner reasoned that the Veteran's lumbar spine disability did not cause the Veteran's cervical spine disability because the lumbar spine and cervical spine are two separate anatomical areas of the body.  The examiner's rationale tends to support an opinion regarding secondary service causation as opposed to secondary service aggravation.  Additionally, while the examiner stated that the Veteran's claims file was reviewed, she does not reference any of the Veteran's VA or private treatment records in her rationale.  Specifically, the examiner has not provided a complete rationale explaining whether the Veteran's service-connected lumbar spine disability has aggravated his cervical spine disability.  The Board finds that on remand, the AOJ should obtain an addendum opinion with a complete rationale as to whether the Veteran's cervical spine disability has been caused or aggravated by his service-connected lumbar spine disability.

Lumbar Spine Disability

With regard to the Veteran's claims for an initial rating in excess of 40 percent for a lumbar spine disability, a remand for a new VA examination is necessary to ensure that the Board has adequate information as to the Veteran's reported flare-ups.  In an August 2009 examination report, the examiner noted that the Veteran reported flare-ups in his lower back which impacted loss of range of motion and produced loss of strength and varying degrees of pain.  While the examiner recorded the Veteran's report of lower back flare-ups, absent from the examination report was the specific degree of additional range of motion loss.
 
The U.S. Court of Appeals for Veterans Claims (Court) addressed the adequacy of a VA examiner's opinion as it pertains to additional functional loss during reported flare-ups of a musculoskeletal disability, pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court held that a new VA examination and opinion are necessary when the examiner does not obtain information from the Veteran regarding the severity, frequency, duration, or functional loss manifestations of any reported flare-ups, and that in declining to offer an opinion regarding additional functional loss as it relates to reported flare-ups, the examiner must provide adequate rationale for doing so.  Sharp v. Shulkin, No. 16-1385 (September 6, 2017).

The Board finds the August 2009 examination for the Veteran's lumbar spine disability to be inadequate for evaluation purposes because the examiner did not estimate range of motion loss based on the Veteran's reported flare-ups and their impact.  For this reason, the Board finds that a remand is necessary for a new VA examination.

TDIU

The Board notes that the Veteran's claim for a TDIU is inextricably intertwined with the foregoing issues, and so disposition of the issue is deferred.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are inextricably intertwined when a decision on one issue would have a significant impact on a veteran's claim for the second issue).  

Accordingly, the case is REMANDED for the following action:

1. Upon implementing the effective date of January 24, 1972 for service connection for a hernia disability, the AOJ should assign the initial evaluation.

2. Send the Veteran's claims file to an appropriate medical professional to obtain a medical opinion regarding the nature and etiology of any cervical spine disability.  The Veteran's electronic claims file must be made available to the designated professional for review.  A complete rationale for any opinion expressed should be provided.  If an opinion cannot be provided without resort to speculation, the examiner should state why an opinion cannot be provided, and whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason. 

Following the review of the claims file, the examiner is then requested to respond to the following: 

a) Is it at least as likely as not (a 50 percent probably or greater) that any diagnosed cervical spine disability is caused by the Veteran's service-connected lumbar spine disability. 

b) Is it at least as likely as not (a 50 percent probability or greater) that any diagnosed cervical spine disability is aggravated by (increased in severity beyond the natural progress of the disorder) the Veteran's service-connected lumbar spine disability. The degree of any aggravation should be specified. 

In rendering the requested opinions, the examiner should consider: (1) Dr. L. S.'s December 2009 and April 2010 correspondence, as well as Dr. D. S.'s November 2009 correspondence regarding how the Veteran's service-connected lumbar spine disability may have aggravated his cervical spine disability.

3. Schedule the Veteran for a VA examination to determine the nature and current severity of his service-connected lumbar spine disability.  A complete history from the Veteran should be obtained and recorded.  All testing deemed necessary by the examiner should be performed and the results reported in detail.  In particular, the examiner must test the range of motion in active motion, passive motion, weight-bearing, and non-weight-bearing.  If possible, provide these tests for the opposite joint.  If the examiner is unable to conduct any aspect of the required testing or concludes that it is not necessary, e.g., non-weight-bearing, the examiner should clearly explain why that is the case.  

The rationale for all opinions expressed should be provided.  The Veteran's electronic claims file must be accessible for review by the VA examiner in conjunction with the examination.

Following the review of the claims file and examination of the Veteran, the examiner is then requested to respond to the following:

a) Describe any functional limitation due to pain, weakened movement, excess fatigability, pain with use, or incoordination. 

b) Indicate whether the examination is taking place during a period of flare-up, and if it is not, the examiner should ask the Veteran to describe the flare-ups, including:  frequency, duration, severity, and functional impairment.

c) Provide an opinion estimating any additional degrees of limited motion caused by functional loss during a flare-up.  If the examiner cannot estimate the degrees of additional range of motion during flare-ups without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge or by a deficiency in the record or the examiner.

4. Thereafter, readjudicate the issues on appeal, to include the issue of entitlement to a TDIU.  If the benefits sought on appeal remain denied, the Veteran should be furnished with a supplement statement of the case, given the opportunity to respond, and the case should be thereafter returned to the Board for further appellate review, if warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


